Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 4, and 6-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guo (A generic concept to overcome bandgap limitations for designing highly efficient multi-junction photovoltaic cells) in view of Barr (US 2018/0366668 A1) in view of Menke (Understanding Energy Loss in Organic Solar Cells: Toward a New Efficiency Regime.)
Regarding claims 1, 3, 4, 6, and 7, Guo discloses an organic optoelectronic device comprising (see Figs. 4) comprising:
a first electrode (ITO);
a first infrared photovoltaic subcell (DPP:PC60BM, having a wavelength absorption range of 350 nm to 850 nm, see supplementary Fig. 2) positioned over the first electrode (ITO);
a second infrared photovoltaic subcell (DPP:PC60BM, having a wavelength absorption range of 350 nm to 850 nm, see supplementary Fig. 2);
a first visible photovoltaic subcell (PCDTBT:PC70BM, having a having a wavelength absorption range of 350 nm to 750 nm, see supplementary Fig. 2);
60BM) and the first visible photovoltaic subcell PCDTBT:PC70BM); and
a third electrode (Ag) positioned over the first visible photovoltaic subcell and the first and third electrodes are held at the same potential in order to achieve a series interconnection of the infrared cells and a parallel interconnection of the visible solar cell (see Fig. 1c) and the first and third electrode are electrically connected in order to achieve the series-parallel relationship required by Guo.
However, Guo does not disclose an Eloss between 0.3-0.7eV.
However, Guo does not disclose wherein the first infrared photovoltaic subcell has a response spectrum comprising a wavelength range of 800 nm to 1100 nm; and wherein the second infrared photovoltaic subcell has a response spectrum comprising a wavelength range of 640 nm to 1100 nm or that the first infrared subcell includes a non-fullerene acceptor.
	Barr discloses that different materials can be chosen for the photoelectric conversion materials which have response spectrum which are within the wavelength range claimed which can be used in an organic multijunction photovoltaic device (see Fig. 1A, 140 and Fig. 6 [0097][0133][0018]).
	Barr discloses that different active materials can be chosen as acceptors or donors for visible/infrared subcells which include non-fullerene acceptors (please see Fig. 6, QQTs, DiCNs, BBTs NIR range, donor and acceptor materials shown [0142]-[0143][0161]-[0162]) and have a response spectrum within the claimed range.
OC has been shown to be directly proportional to the difference between LUMO of the acceptor and HOMO of the donor ([0118]).
	Menke discloses that Eloss for organic solar cells which have sensitivity in the infrared region can be minimized to be below 0.7 by picking polymer donor materials with the right HOMO requirements (se Fig. 2) and that non-fullerene acceptors also have an Eloss in that range (see Fig. 3) and that the miscibility between the donor and acceptor can also affect Eloss (see Blends with Reduced Miscibility section). 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the active layers in the subcells including replacing the fullerene acceptor materials of Guo with the non-fullerene acceptor materials (DiCNs, BBTs, QQTs) which have a response spectrum within the claimed range as disclosed by Barr because Barr discloses it is an alternative material for an acceptor and Menke discloses that non-fullerene acceptors have can a higher EQE and Eloss that fullerene acceptors. 
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the donor coupled with the non-fullerene acceptor of modified Guo so as to increase the difference between LUMO of the acceptor and HOMO of the donor, which would include optimizing the Eloss to be within the range claimed, including choosing donor materials which have a response spectrum within the claimed range as disclosed by Barr by using the wide variety of possible organic materials disclosed by Barr and Jung because doing so will allow for optimization of the Voc.

	Barr discloses that transparency is an important consideration for organic devices since they can be utilized in window applications ([0092][0093]) and that electrode thickness and material choice can have an effect on transparency of transparent photovoltaic devices.
	However, modified Guo does not disclose a transparency of the visible photovoltaic subcell is about 50%.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the thicknesses and choice of the electrode materials of the solar cells which form the subcells of the organic optoelectronic device of modified Guo to achieve a balance between performance and transparency so that the energy loss is within the claimed range because one of ordinary skill would want to balance such properties dependent on usage, for examples embedded within windows (as disclosed by Barr) or other applications (rooftop tiles).
Notwithstanding, one of ordinary skill in the art would have been led to the recited transparency and energy loss through routine experimentation and optimization. Applicant has not disclosed that the transparency and energy loss are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Regarding claim 8, modified Guo discloses all of the claim limitations as set forth above.
Guo discloses that the sum of a Voc of the first infrared photovoltaic subcell and a Voc of the second infrared subcell is about equal to a Voc of the first visible photovoltaic subcell (see pg. 4, top subcell fabrication).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the thickness of the active material layers and the pairing of the donors to the non-fullerene acceptors so that the sum of the Voc of the first and the second infrared solar cell is about equal to the visible photovoltaic subcell as instantly claimed because Guo discloses this is an known constraint between Vocs in tandem arranged parallel interconnected subcells to optimize for performance sake.
Regarding claims 9 and 10, modified Guo discloses all of the claim limitations as set forth above.
In addition, Guo discloses that each of the first and second infrared photovoltaic subcell has a balance photocurrent of at least 12 mA/cm2 (see Table 1, DPP:PCBM, Jsc).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the thickness of the active material layers and the pairing of the donors to the 2 as instantly claimed because Guo discloses this is an known constraint of photocurrents in tandem arranged parallel interconnected subcells to optimize for performance sake.
Regarding claim 11, modified Guo discloses all of the claim limitations as set forth above.
	However, Guo does not disclose a third infrared solar cell connected in series with the first and second infrared solar cells.
	Barr discloses additional infrared subcells can be added ([0097]) which can be include different materials.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the infrared subcell section of Guo by including an additional subcell either above or below the existing infrared subcells as disclosed by Barr because Barr discloses one of ordinary skill in the would be motivated to do so and could enable the solar cell to capture a larger portion of the wavelength spectrum.
Regarding claims 12 and 13, Guo discloses an organic optoelectronic device comprising (see Figs. 4) comprising:
a first electrode (ITO);
a first infrared photovoltaic subcell (DPP:PC60BM, having a wavelength absorption range of 350 nm to 850 nm, see supplementary Fig. 2) positioned over the first electrode (ITO);
a second infrared photovoltaic subcell (DPP:PC60BM, having a wavelength absorption range of 350 nm to 850 nm, see supplementary Fig. 2);
70BM, having a having a wavelength absorption range of 350 nm to 750 nm, see supplementary Fig. 2);
a third electrode (AgNW above middle solar subcell, see Fig. 4A)   position between the second near-infrared photovoltaic subcell (DPP:PC60BM) and the first visible photovoltaic subcell PCDTBT:PC70BM); and
a second electrode (Ag) positioned over the first visible photovoltaic subcell and the first and third electrodes are held at the same potential to achieve a series interconnection of the infrared cells and a parallel interconnection of the visible solar cell (see Fig. 1c) and the first and second electrode are electrically connected to achieve the series-parallel relationship required by Guo.
However, Guo does not disclose an Eloss between 0.3-0.7eV.
However, Guo does not disclose wherein the first infrared photovoltaic subcell has a response spectrum comprising a wavelength range of 800 nm to 1100 nm; and wherein the second infrared photovoltaic subcell has a response spectrum comprising a wavelength range of 640 nm to 1100 nm or that the first infrared subcell includes a non-fullerene acceptor.
	Barr discloses that different materials can be chosen for the photoelectric conversion materials which have response spectrum which are within the wavelength range claimed which can be used in an organic multijunction photovoltaic device (see Fig. 1A, 140 and Fig. 6 [0097][0133][0018]).
	Barr discloses that different active materials can be chosen as acceptors or donors for visible/infrared subcells within the claimed range which include non-fullerene acceptors (please see Fig. 6, QQTs, DiCNs, BBTs NIR range, donor and acceptor 
	Barr discloses that non-fullerene acceptors used in visible/infrared solar cell devices have demonstrated good performance ([0141]-[0143][0171]) and that the VOC has been shown to be directly proportional to the difference between LUMO of the acceptor and HOMO of the donor ([0118]).
Menke discloses that Eloss for organic solar cells which have sensitivity in the infrared region can be minimized to be below 0.7 by picking a polymer donor material with the correct HOMO level(se Fig. 2) and that non-fullerene acceptors also have an Eloss in that range (see Fig. 3) and that the miscibility between the donor and acceptor can also affect Eloss (see Blends with Reduced Miscibility section).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the active layers in the subcells including replacing the fullerene acceptor materials of Guo with the non-fullerene acceptor materials (DiCNs, BBTs, QQTs) including choosing acceptor materials which have a response spectrum within the claimed range as disclosed by Barr because Barr discloses it is an alternative material for an acceptor and Menke discloses that non-fullerene acceptors have can a higher EQE and Eloss that fullerene acceptors. 
	Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the donor coupled with the non-fullerene acceptor of modified Guo so as to increase the difference between LUMO of the acceptor and HOMO of the donor, which would include optimizing the Eloss to be within the range claimed, including choosing donor materials which have a response spectrum within the claimed range as 
As the transparency of the visible solar cell increases the efficiency necessary decreases with respect to the amount of visible light converted by the visible photovoltaic subcell. 
	Barr discloses that transparency is an important consideration for organic devices since they can be utilized in window applications ([0092][0093]) and that electrode thickness and material choice can have an effect on transparency of transparent photovoltaic devices.
	However, modified Guo does not disclose an energy loss between 0.3-0.7 eV or a transparency of the visible photovoltaic subcell is about 50%.
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the thicknesses and choice of the electrode materials of the solar cells which form the subcells of the organic optoelectronic device of modified Guo to achieve a balance between performance and transparency so that the energy loss is within the claimed range because one of ordinary skill would want to balance such properties dependent on usage, for examples embedded within windows (as disclosed by Barr) or other applications (rooftop tiles).
Notwithstanding, one of ordinary skill in the art would have been led to the recited transparency and energy loss through routine experimentation and optimization. Applicant has not disclosed that the transparency and energy loss are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).   
Response to Arguments
Applicant notes that the claims have been amended to recite a non-fullerene accepto, and that the energy loss (Eloss) of each subcell is in a range of 0.3-0.7 eV wherein the Eloss=Eg(optical band gap)-qVOC. Applicant argues that Guo discloses subcells with a higher energy loss than that claimed, and therefore Guo is no longer applicable.
Examiner respectfully disagrees. Guo discloses a visible solar cell interconnected in parallel with series interconnected infrared solar cells. Barr and Menke discloses that alternate donor and acceptor polymers can be used which have sensitivity in the infrared and visible range, and provide reasoning for optimizing donor and acceptor matching which results in minimizing Eloss values, therefore there is motivation to modify the materials for the donor and acceptor organic materials of Guo.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180. The examiner can normally be reached Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726